Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “ measuring color coordinates of the primary color at each gray scale“, renders the claim ambiguous. Which coordinates of which color of the each primary color at each grayscale of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 1, the recitation of “calculating a second luminance value of the primary color at each of the plurality of gray scales “, renders the claim ambiguous. Which luminance of which color of the each primary color at each grayscale of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 1, the recitation of “storing a luminance correction relationship of the primary color according to the second luminance value of the primary color at each of the plurality of gray scales “, renders the claim ambiguous. Which luminance correction relationship of which color and which luminance value of which color of the each primary color at each grayscale of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 1, the recitation of “according to the target white color coordinates, the color coordinates and the target white luminance “, renders the claim ambiguous. Which “”color coordinates” is applicant referring to? The white color coordinates? Color coordinates of the primary colors color coordinates of a single primary color? Color coordinates corresponding to each of the grayscales? Other color coordinates? Clarification is required. 
Regarding claim 2, the recitation of “stable color coordinates of the primary color “, renders the claim ambiguous. Which stable color coordinates of the primary color of which color of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 2, the recitation of “calculating an initial luminance of the primary color at each gray scale “, renders the claim ambiguous. Which luminance of the primary color of which color of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 2, the recitation of “first luminance value of the primary color at each gray scale “, renders the claim ambiguous. Which luminance of the primary color of which color of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 3, the recitation of “calculating the initial luminance ratio of the primary color”, renders the claim ambiguous. Which luminance ratio of the primary color of which color of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 3, the recitation of “calculating an initial luminance of the primary color“, renders the claim ambiguous. Which luminance of the primary color of which color of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 4, the recitation of “calculating the first luminance of the primary color at each gray scale “ “luminance value of the primary color at a maximum grayscale” and “luminance value of the primary color at each grayscale”, renders the claim ambiguous. Which luminance of the primary color of which color of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 5, the recitation of “calculating a second luminance value of the primary color at each of the plurality of gray scales “ “first intermediate luminance ratio of the primary color” and “second luminance value of the primary color”, renders the claim ambiguous. Which luminance of which color of the each primary color at each grayscale of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 6, the recitation of “calculating a second luminance value of the primary color at each of the plurality of gray scales “, renders the claim ambiguous. Which luminance of which color of the each primary color at each grayscale of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 6, the recitation of “calculating a first intermediate luminance ratio of the primary color at each of the plurality of gray scales “, renders the claim ambiguous. Which luminance ratio of which color of the each primary color at each grayscale of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 6, the recitation of “calculating a first intermediate luminance value of the primary color at each of the plurality of gray scales “, renders the claim ambiguous. Which luminance of which color of the each primary color at each grayscale of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 6, the recitation of “obtaining the color coordinates of the primary color “, renders the claim ambiguous. Which color coordinates of the primary color of which color of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 6, the recitation of “calculating a second intermediate luminance ratio of the primary color at each of the plurality of gray scales “, renders the claim ambiguous. Which luminance of which color of the each primary color at each grayscale of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 6, the recitation of “calculating a second intermediate luminance value of the primary color at each of the plurality of gray scales “, renders the claim ambiguous. Which luminance of which color of the each primary color at each grayscale of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 6, the recitation of “the color coordinates“, renders the claim ambiguous. Which ”color coordinates” is applicant referring to? The white color coordinates? Color coordinates of the primary colors color coordinates of a single primary color? Color coordinates corresponding to each of the grayscales? Other color coordinates? Clarification is required. 
Regarding claim 7, the recitation of “luminance correction relationship of the primary color”, “second value of the primary color”, “luminance correction relationship of the primary color “, renders the claim ambiguous. Which luminance of which color of the each primary color of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 8, the recitation of “luminance correction relationship of the primary color“, renders the claim ambiguous. Which luminance of which color of the each primary color at each grayscale of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 10, the recitation of “target luminance of the primary color” “luminance correction relationship of the primary color” “luminance of the primary color”, renders the claim ambiguous. Which luminance of which color of the each primary color at each grayscale of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claim 11, the recitation of “target luminance of the primary color” “luminance correction relationship of the primary color” “luminance of the primary color”, renders the claim ambiguous. Which luminance of which color of the each primary color at each grayscale of the three primary colors are at issue? Is this performed at only one or each of the colors at each grayscale? If only one? How is this selected? Clarification is required.
Regarding claims 9 and 12-16, each claim is rejected under 35 USC 112 based on dependency from a previously rejected claim. 

Allowable Subject Matter
Claim 1 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2-8, 10-11 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621                                                                                                                                                                                         /kenneth bukowski/Primary Examiner, Art Unit 2621